On April 8,1999, the defendant was sentenced to the remainder of *45the suspended ten (10) year sentence to Montana State Prison, to run consecutive with the sentence imposed in Cause No. 97-209.
On June 18, 1999, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and represented by Ronald Bissell. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division provides: “The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.” (Section 45-18-904(3), MCA.) The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed, with the recommendation that the Department of Corrections consider an updated psychological evaluation to determine if the defendant might be better placed at the Warm Springs State Hospital, due to his past history of commitments there.
Done in open Court this 18th day of June, 1999.
DATED this 15th day of July, 1999.
Chairman, Hon. Richard G. Phillips, Member, Hon. Jeffrey H. Langton and Member, Hon. Marge Johnson